MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                      FILED
regarded as precedent or cited before any                        Sep 16 2019, 5:45 am

court except for the purpose of establishing                          CLERK
                                                                  Indiana Supreme Court
the defense of res judicata, collateral                              Court of Appeals
                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark Small                                               Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Laura R. Anderson
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Paul Reese, Jr.,                                         September 16, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1985
        v.                                               Appeal from the
                                                         Putnam Circuit Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Matthew L. Headley, Judge
                                                         Trial Court Cause No.
                                                         67C01-1708-F1-210



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019         Page 1 of 36
[1]   Paul Reese, Jr. (“Reese”) was convicted after a jury trial of burglary1 as a Level

      2 felony, conspiracy to commit burglary2 as a Level 2 felony, conspiracy to

      commit armed robbery3 as a Level 3 felony, confinement while armed with a

      deadly weapon4 as a Level 3 felony, theft5 as a Level 6 felony, auto theft6 as a

      Level 6 felony, two counts of armed robbery,7 each as a Level 3 felony, and

      burglary8 as a Level 1 felony. As a result of these nine convictions, he was

      given a seventy-two-year aggregate sentence. Reese appeals his convictions and

      sentence and raises multiple issues for our review, which we consolidate and

      restate as:


                 I.       Whether the trial court abused its discretion when it
                          admitted certain evidence at trial, including cell phone
                          records obtained as a result of a search warrant and a
                          report regarding the contents of a cell phone;


                 II.      Whether the State presented sufficient evidence at trial to
                          support Reese’s convictions;




      1
          See Ind. Code § 35-43-2-1(3).
      2
          See Ind. Code §§ 35-41-5-2, 35-43-2-1(3).
      3
          See Ind. Code §§ 35-41-5-2, 35-42-5-1.
      4
          See Ind. Code § 35-42-3-3.
      5
          See Ind. Code § 35-43-4-2(a)(1)(A).
      6
          See Ind. Code § 35-43-4-2.5.
      7
          See Ind. Code § 35-42-5-1.
      8
          See Ind. Code § 35-43-2-1(4).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 2 of 36
              III.    Whether Reese’s convictions violated the prohibitions
                      against double jeopardy; and


              IV.     Whether Reese’s seventy-two-year aggregate sentence is
                      inappropriate in light of the nature of the offense and the
                      character of the offender.


[2]   We affirm in part, reverse in part, and remand with instructions.


                                 Facts and Procedural History
[3]   Around 4:00 a.m. on April 2, 2017, Terry McCarter (“Terry”), who was

      seventy-nine at the time, and his wife, Patsy, were awakened by a loud crash in

      the area at the front of their house in Greencastle, Indiana. Tr. Vol. 2 at 142-43,

      168-69. Terry got out of bed to investigate while Patsy stayed in bed because

      she had a broken ankle and could not walk well. Id. at 143, 169. When he

      reached the front of the house, Terry was met by a masked gunman who said,

      “we’re the police” and told Terry to “[l]ay down on the floor with your face

      down.” Id. at 143. Terry knew that the gunman was not a police officer, but

      complied with his demand. Id.


[4]   Immediately following that, three other gunmen, who were all wearing masks,

      black clothes, gloves, some sort of stocking cap, and bandanas, came into the

      house. Id. at 143-45, 170-72. One man stayed and guarded Terry while another

      went into the bedroom to guard Patsy. Id. at 143. The man who went back to

      the bedroom pointed a gun at Patsy and told her, “You’re going to be robbed.”

      Id. at 170. He then went over to a dresser, where Patsy had eight drawers of


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 3 of 36
      over 100 pieces of jewelry, and started emptying the drawers of jewelry into

      pillowcases. Id. at 170, 182. The man then found and took a .38 caliber pistol

      from the nightstand by the bed. Id. The man also took a small safe and

      additional jewelry from the bathroom. Id. at 172-73. The man turned the

      nightstand over, threw the dresser drawers all over the room, threw a lamp

      across the room, and “completely tore the bedroom up.” Id. at 170. The man

      also turned over the Sleep Number mattress and pulled all of the hoses out of it.

      Id. at 173.


[5]   The other two men proceeded to ransack the house and steal everything of any

      value in the home. Id. at 143. The men went into the attic, the basement, the

      barn, and the garage to steal valuable items. Id. at 143, 171. The men took

      Terry’s wallet and pants that contained the keys to the couple’s Buick

      Rendezvous, Patsy’s purse, a pot where Terry threw spare change, and

      approximately $6,000 in cash. Id. at 145-47, 183-84. In addition to the pistol

      from the nightstand, the men stole a .223 rifle, a .22 rifle, a 12-gauge shotgun, a

      single-shot shotgun, an antique musket gun, and knives. Id. at 145, 184. They

      also stole various bottles of prescription medicine belonging to Terry and

      several cameras that Patsy used in her job. Id. at 184-85. The men took a

      chainsaw, air compressor, drills, and a lot of other smaller tools from the barn

      and garage as well. Id. at 145, 156, 184. If the men did not steal an item, they

      destroyed it, leaving the house in “total disarray.” Id. at 143, 151, 171.


[6]   While the men were going through the home, Terry heard one of the men

      referred to as “Dustin or Justin or something like that.” Id. at 146. The men
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 4 of 36
      also joked and laughed while ransacking the house, and one in particular had

      an extremely high-pitched laugh. Id. at 162, 176. The McCarters also noticed

      that one of the men was quite a bit taller than the rest of the men. Id. at 172.


[7]   The men had been at the McCarters’ home for more than an hour when the

      man guarding Terry ordered him into the bedroom with Patsy. Id. at 143-44.

      The men then ordered Terry and Patsy into the sunroom adjacent to their

      bedroom. Id. at 144, 174. All four men came into the area, and one of them

      put a gun to Patsy’s head and said, “Tell us where your stash is or I’m going to

      blow her head off.” Id. at 144, 174. Terry told the men, “You’ve got

      everything. I can’t help you.” Id. at 144. One of the men rushed into the

      sunroom at that time and hit Terry on the side of his head with the butt of a

      rifle. Id. at 144, 174. As a result, Terry was briefly knocked unconscious. Id. at

      144. Patsy thought she and Terry were going to die. Id. at 174. The men

      locked Patsy and Terry in the sunroom, left the house, went to the garage, and

      drove away in the McCarters’ white Buick Rendezvous. Id. at 144, 146, 165-66,

      174.


[8]   After waiting a short time to make sure the men were gone, Terry exited the

      sunroom through another door that the men had not locked, found a cell

      phone, got in their other car, drove up the hill to where he had sufficient cell

      phone service, and called 911. Id. at 144. Initially, the blow to his head did not

      bother Terry, but three days later, he went to the hospital because of a severe

      headache and learned that he had some bleeding of the brain. Id. at 153, 175.

      The doctors stated that Terry would likely suffer from a headache for a while as

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 5 of 36
       his body absorbed the dried blood. Id. at 175. However, about two weeks later,

       Terry’s headache worsened, and he had to be rushed to the hospital to have an

       emergency brain operation, where two holes were drilled in the side of his head

       to the let the blood drain and relieve the pressure on his brain. Id. at 152-53,

       175. He was hospitalized following the surgery for a period of five days. Id. at

       153.


[9]    Putnam County Sheriff’s Department Detective Douglas Nally (“Detective

       Nally”) was the first detective to arrive on the scene, and as he walked through

       the house, he observed that every room had been rifled through and ransacked.

       Id. at 188. He discovered a boot print on a piece of plywood that had been used

       as a ramp for Patsy, since she had been using a knee scooter because of her

       broken ankle. Id. at 153, 190. Detective Nally also noticed tire tracks in the

       yard that appeared as though they had been made by a vehicle, possibly a

       dually truck,9 with a trailer attached to it because there was a set of tracks that

       were normal sized with a smaller tire track next to it and there were tracks

       where there were two sets of tires together. Id. at 193-95.


[10]   On April 4, 2017, Christina Blair (“Blair”), who lived on Spann Avenue in

       Indianapolis, Indiana saw a white Buick Rendezvous parked between 3835 and

       3902 Spann Avenue and observed a tall white male, who fit the description of

       Daltyn Randolph (“Randolph”), exit the vehicle and walk into the house




       9
           A dually truck is a truck that has dual rear wheels.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 6 of 36
       located at 3835 Spann Avenue. Id. at 210-11; Tr. Vol. 3 at 8. Blair called police

       and reported the vehicle. Tr. Vol. 2 at 211. After the vehicle was determined to

       be the McCarters’ stolen car, police recovered it and took it to the Putnam

       County Sheriff’s Department, where it was searched. Id. at 224. Inside the

       vehicle, the police found a timestamped receipt from a McDonald’s restaurant a

       few blocks from Spann Avenue, dated April 2, 2017, at 7:36 a.m. Id. at 224-25.

       Putnam County Sheriff’s Department Detective Patrick McFadden (“Detective

       McFadden”) went to that McDonald’s and obtained surveillance footage of the

       vehicle related to the receipt and observed that the driver was wearing dark

       gloves with white trim. Id. at 226, 228. Detective McFadden also drove past

       the 3835 Spann Avenue residence to gather information about the individuals

       living there. Id. at 228. As he drove behind the house, he noticed that the

       garage door was partially open, and an individual later identified as Justin

       Cherry (“Cherry”) came out from under the garage door and stared at Detective

       McFadden’s vehicle as it drove by. Id. at 229; Tr. Vol. 3 at 6.


[11]   On April 9, 2017, an officer with the Indianapolis Metropolitan Police

       Department executed a search warrant concerning an unrelated matter at the

       garage at 3835 Spann Avenue. Tr. Vol. 2 at 212. When the police arrived to

       execute the warrant, the garage door was open, Reese was sitting outside right

       in front of the garage, and Randolph showed up after the police had begun to

       search. Id. at 213, 221-22. As a result of the search, the police discovered a

       plastic grocery bag filled with miscellaneous items stolen from the McCarter

       residence including prescription pill bottles bearing Terry’s name, mail, social

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 7 of 36
       security cards, checks, a purse, and a wallet. Id. at 214, 216-19. The police

       obtained an additional search warrant for the house at 3835 Spann Avenue and

       executed that warrant on April 17, 2017. Id. at 229. When the officers arrived,

       they ordered the occupants of the house to come out, and Randolph, Steven

       Cosand (“Cosand”), Michael Hostetter, Ronnie Sosby and Cherry all

       eventually emerged from inside. Id. at 230; Tr. Vol. 3 at 6. Cosand was a tenant

       in the house, and Randolph is Cosand’s cousin. Tr. Vol. 2 at 230; Tr. Vol. 3 at 7,

       57. While the men were outside, they were talking and laughing, and Detective

       McFadden noticed that Randolph, who was very tall, had a “very very shrill”

       laugh similar to Patsy’s description of one of the perpetrators. Tr. Vol. 2 at 231.

       Detective McFadden noted that Cherry’s boots had a “strikingly similar” tread

       pattern to that of the boot print found on the plywood at the McCarters’

       residence, so his boots were collected and later compared to the boot print

       recovered from the robbery, and the tread pattern and size of the boots matched

       the impression. Id. at 232, 235-36, 247; Tr. Vol. 3 at 71-72.


[12]   Once inside the house, officers entered Cherry’s bedroom and found the

       McCarters’ safe with several pieces of Patsy’s jewelry inside and Terry’s .38

       caliber handgun in a floor vent. Tr. Vol. 2 at 231, 233. Throughout the house,

       the officers also found several pairs of gloves, several bandanas, and some

       stocking caps. Id. at 231-32, 236-37. Patsy recognized one pair of gloves as

       being similar to a pair she had seen on one of the men who burglarized her

       house. Id. at 237; Tr. Vol. 3 at 85.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 8 of 36
[13]   As a result of a hit on LeadsOnline, a national database covering thousands of

       pawn stores that law enforcement uses to check for items that have been

       pawned, Detective McFadden recovered two of Patsy’s bracelets at a Cash

       America pawn shop directly across the street from the McDonald’s in the same

       area as 3835 Spann Avenue. Tr. Vol. 2 at 191-92; Tr. Vol. 3 at 3, 96. Detective

       McFadden obtained the pawn slip used to pawn those bracelets, and learned

       that Ashley Hillenburg (“Hillenburg”), who has a child with Reese, had

       pawned the items on April 7, 2017. Tr. Vol. 3 at 3-4, 53. Hillenburg admitted

       that she had received the jewelry she pawned from Reese, who had given her

       the jewelry because she needed money to pay for necessities for their child, and

       Reese had no cash. Id. at 55-56. Reese and a man Hillenburg knew as

       “Drake”10 went with her when she pawned the jewelry; Hillenburg pawned the

       items, gave the money to Reese, and he gave part of the money back to

       Hillenburg. Id. at 56, 58.


[14]   Hillenburg and Reese also shared a storage unit; it was in Hillenburg’s name,

       but Reese paid the bills, and both knew the four-digit PIN number that opened

       the gate and allowed them access to their specific unit. Id. at 53-55. The gate

       history log showed that the PIN number assigned to Hillenburg and Reese had

       been used to enter the facility at 8:29 a.m. and to exit at 8:34 a.m. on April 2,

       2017. Id. at 12-13. The surveillance video showed a dark-colored dually pickup




       10
            “Drake” was later determined to be Charles William Maybaum. Tr. Vol. 3 at 44, 56-57.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019           Page 9 of 36
       truck entering and leaving at those times. Id. at 14. Surveillance video also

       showed Reese paying the bill for the storage unit on April 3, 2017, wearing a

       dark-colored shirt, dark beanie, and a bandana around his neck, which Patsy

       confirmed was similar to the clothing the perpetrators wore. Id. at 14-15, 85.


[15]   On May 10, 2017, officers executed a search warrant on the storage unit rented

       by Hillenburg and Reese. Id. at 23. When the officers arrived at the storage

       unit, Reese was standing next to a maroon Chevy pickup truck in front of the

       open storage unit. Id. at 24, 27. The officers yelled, “Stop, police,” but Reese

       refused all commands, jumped into the truck, and accelerated at a high rate of

       speed toward the officers. Id. at 24. Reese was not able to exit the facility

       through the only exit because it was blocked by one of the officer’s vehicles, so

       Reese drove his truck through the fence. Id. Reese’s truck became stuck

       because one of the tires was caught in the chain and poles of the fence. Id. at

       24, 28-29. When the officers attempted to get Reese out of the truck, he put a

       .38 caliber revolver in his mouth. Id. at 24-25. A four-hour standoff ensued,

       which did not end until SWAT officers were able to disarm Reese and take him

       into custody. Id. at 25.


[16]   During the standoff, Reese called his girlfriend, Emily Redmon (“Redmon”),

       and told her he was going to kill himself because he had “been caught.” Id. at

       76. Previously, in mid-April, Reese had talked to Redmon about a home

       invasion in Putnam County and told her that he needed to leave town and “lay

       low because the police were closing in on him.” Id. at 74. After that

       conversation, Reese disappeared for about a week and a half. Id. at 74-75.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 10 of 36
       After he returned, Reese spoke to Redmon about the home invasion while at

       Drake’s house, and at that time, Reese admitted he and others had taken a

       white Buick Rendezvous, a long gun, and some women’s jewelry during the

       home invasion. Id. at 75-76. Redmon had seen some of the stolen jewelry and

       also observed the white Buick on Spann Avenue, where Reese stayed with

       Cherry, Cosand, and Randolph. Id. at 75-76.


[17]   During the search of the storage unit, police discovered multiple items

       belonging to the McCarters, including a blue tub containing Terry’s tools, a

       money box, a wooden drawer that had been pulled from a piece of furniture

       inside the McCarters’ home, a clock, a box of several cameras, and mail

       addressed to the McCarters. Id. at 39, 47-50, 84-88. The police later searched

       Reese’s truck and found Terry’s .223 caliber bolt action rifle in the backseat. Id.

       at 34, 83.


[18]   During the searches of the Spann Avenue house and garage, the police found

       two cell phones, one belonging to Randolph and one to Cosand. Tr. Vol. 2 at

       214, 232-33. After obtaining a search warrant for Randolph’s phone, police

       downloaded the contents of the phone using a program called Oxygen

       Forensics and found contact information for a “Justin,” with number 317-515-

       0876, “Paul,” with number 317-495-5083, and “Drake” with number 317-378-

       0969, as well as a past search for the terms “couple held at gunpoint for an hour

       during home invasion near Greencastle” on a local news organization’s

       website. Tr. Vol. 3 at 42-44, 47; State’s Exs. 107, 107a, 107b. Cosand’s phone

       also contained the same contact information for a “Justin,” a “Drake,” a

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 11 of 36
       “Daltyn,” and a “Paul.” Tr. Vol. 2 at 233, 250; Tr. Vol. 3 at 2; State’s Exs. 88-90.

       The contact information for “Justin” matched a cell phone number that Cherry

       had previously provided to state government officials between September 2016

       and January 2017. Tr. Vol. 3 at 69; State’s Ex. 37. Hillenburg also confirmed

       that Reese’s phone number was 317-495-5083. Tr. Vol. 3 at 58.


[19]   The police used the information obtained from these cell phones to obtain a

       search warrant for the records connected to Reese’s phone number and for the

       phone numbers associated with Cherry and Drake. Id. at 90-95; State’s Exs. 122,

       125, 128. The data gathered from Cherry’s phone showed Cherry in the area

       around the Spann Avenue address for most of the day on April 1, 2017, then

       traveling to Greencastle between 8:25 p.m. and 9:20 p.m. and remaining in

       Greencastle until 10 p.m. Tr. Vol. 3 at 115; State’s Ex. 133. Cherry’s phone

       remained inactive from 9:56 p.m. on April 1 until the next morning at around

       8:49 a.m., at which time, Cherry’s phone showed it as being back in

       Indianapolis around Spann Avenue. Tr. Vol. 3 at 115-16; State’s Ex. 133.

       Drake’s phone was also in the Indianapolis area for most of the day on April l,

       but just before 7:00 p.m., the cell phone data showed Drake was traveling to

       Greencastle, arriving just before 8:00 p.m. Tr. Vol. 3 at 116-17; State’s Ex. 133.

       Drake’s phone remained active in the Greencastle area from 8:00 p.m. until

       2:46 a.m. Tr. Vol. 3 at 117-18; State’s Ex. 133. There was no activity after 2:46

       a.m. until 10:00 a.m., at which time, activity showed his phone back in

       Indianapolis. Tr. Vol. 3 at 118; State’s Ex. 133. The cell phone data showed that

       Reese’s phone was in the Indianapolis area until around 8:12 p.m., and at that

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 12 of 36
       time, it started traveling to Greencastle, arriving at 8:50 p.m. Tr. Vol. 3 at 118-

       19; State’s Ex. 133. Reese’s phone remained active in Greencastle until 3:22

       a.m. and showed Reese traveling from Greencastle back to Indianapolis

       between 5:25 a.m. and 6:08 a.m. and then remaining in the Indianapolis area

       on April 2. Tr. Vol. 3 at 119; State’s Ex. 133. The cell phone records also

       established that Cherry and Drake had been communicating with one another

       and that Drake and Reese had been communicating with each other. Tr. Vol. 3

       at 125.


[20]   On August 24, 2017, the State charged Reese with Level 2 felony burglary,

       Level 2 felony conspiracy to commit burglary, Level 3 felony armed robbery,

       Level 3 felony conspiracy to commit armed robbery, Level 3 felony criminal

       confinement, Level 6 felony theft, and Level 6 felony auto theft. Appellant’s

       App. Vol. 2 at 2.11 On April 3, 2018, the State amended the two conspiracy

       counts and added two counts of Level 3 felony armed robbery and one count of

       Level 1 felony burglary; the State also dismissed the originally charged Level 3

       felony armed robbery. Id. at 6, 37. On May 11, 2018, the State filed a second

       amended information regarding the two conspiracy counts, and on June 7,

       2018, the State added a Level 5 felony burglary, Level 6 felony theft, Level 5

       felony conspiracy to commit burglary, and Level 6 felony conspiracy to commit

       theft. Id. at 2, 7-8, 42.




       11
         We note that Reese’s Appellant’s Appendix is missing pages 17-35, which according to the Table of
       Contents should contain the original charging informations and the probable cause affidavit.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019            Page 13 of 36
[21]   On June 11, 2018, Reese filed a motion to suppress the cell phone records

       obtained as a result of the search warrant officers obtained for his phone

       number. Appellant’s App. Vol. 3 at 33-40. The trial court denied the motion to

       suppress. Id. at 56-59. A jury trial was held on July 16-18, 2018, at which

       Reese faced nine counts: Level 2 felony burglary; Level 2 felony conspiracy to

       commit burglary; Level 3 felony conspiracy to commit armed robbery; Level 3

       felony confinement while armed with a deadly weapon; Level 6 felony theft;

       Level 6 felony auto theft; two counts of Level 3 felony armed robbery; and

       Level 1 felony burglary. During the trial, Reese objected each time evidence

       obtained as a result of the search warrant for his cell phone records was offered,

       and the trial court admitted the evidence over Reese’s objection. Tr. Vol. 3 at

       95, 109. Reese also objected to the admission of the Oxygen Forensics report

       related to the physical search of Randolph’s phone on foundational grounds

       and as to reliability, and the trial court overruled the objection. Id. at 45-46. At

       the conclusion of the jury trial, Reese was found guilty on all nine counts. Id. at

       165. At the sentencing hearing, the trial court imposed an aggregate seventy-

       two-year sentence. Reese now appeals.


                                      Discussion and Decision

                                     I.      Admission of Evidence
[22]   Reese argues that the trial court abused its discretion both when it admitted

       evidence obtained as a result of the search warrant for cell phone records and

       when it admitted the report from Oxygen Forensics regarding contents of his

       cell phone. Our standard of review of a trial court’s admission of evidence is an

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 14 of 36
       abuse of discretion. Mack v. State, 23 N.E.3d 742, 750 (Ind. Ct. App. 2014),

       trans. denied. A trial court abuses its discretion if its decision is clearly against

       the logic and effect of the facts and circumstances before the court or if the court

       misapplies the law. Id. Even if the trial court’s decision was an abuse of

       discretion, we will not reverse if the admission of evidence constituted harmless

       error. Sugg v. State, 991 N.E.2d 601, 607 (Ind. Ct. App. 2013), trans. denied.

       Error is harmless if it does not affect the substantial rights of the defendant. Id.


[23]   Reese initially contends that the admission of evidence obtained through the

       search warrant for his cell phone records was an abuse of discretion because the

       probable cause affidavit in support of the warrant was based on uncorroborated

       hearsay. He specifically argues that the affidavit contained statements by an

       incarcerated individual and did not contain any indicia of the reliability of this

       individual. Reese further asserts that the affidavit contained information from

       the execution of a different search warrant and that the affiant was not present

       for that search and had no firsthand knowledge of the information.

       Additionally, Reese claims that the affidavit contained information from

       another officer, and that information was not corroborated because it was not

       shown that that officer had actual knowledge of the information. Reese also

       maintains that the good faith exception does not apply here because the

       information contained in the affidavit was misleading.


[24]   “In deciding whether to issue a search warrant, ‘[t]he task of the issuing

       magistrate is simply to make a practical, common-sense decision whether, given

       all the circumstances set forth in the affidavit . . . there is a fair probability that

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 15 of 36
       contraband or evidence of a crime will be found in a particular place.’” Jackson

       v. State, 908 N.E.2d 1140, 1142 (Ind. 2009) (quoting Illinois v. Gates, 462 U.S.
213, 238 (1983)). The duty of the reviewing court is to determine whether the

       magistrate had a “substantial basis” for concluding that probable cause existed.

       Id. A substantial basis requires the reviewing court, with significant deference

       to the magistrate’s determination, to focus on whether reasonable inferences

       drawn from the totality of the evidence support the determination of probable

       cause. Id. (citing Houser v. State, 678 N.E.2d 95, 99 (Ind. 1997)). “Although we

       review de novo the trial court’s substantial basis determination, we nonetheless

       afford ‘significant deference to the magistrate’s determination’ as we focus on

       whether reasonable inferences drawn from the totality of the evidence support

       that determination.” Id. (quoting Houser, 678 N.E.2d at 98-99).


[25]   Probable cause is a fluid concept, which is decided based on the facts of each

       case. Hurst v. State, 938 N.E.2d 814, 817 (Ind. Ct. App. 2010). Probable cause

       to search premises is established when a sufficient basis of fact exists to permit a

       reasonably prudent person to believe that a search of those premises will

       uncover evidence of a crime. Id. Indiana Code section 35-33-5-2(b) requires

       that when a warrant is based on hearsay, the affidavit must either: “(1) contain

       reliable information establishing the credibility of the source and of each of the

       declarants of the hearsay and establishing that there is a factual basis for the

       information furnished; or (2) contain information that establishes that the

       totality of the circumstances corroborates the hearsay.” The trustworthiness of

       hearsay for the purpose of proving probable cause can be established in a

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 16 of 36
       number of ways, including where: (1) the informant has given correct

       information in the past; (2) independent police investigation corroborates the

       informant’s statements; (3) some basis for the informant’s knowledge is

       demonstrated; or (4) the informant predicts conduct or activity by the suspect

       that is not ordinarily easily predicted. Bradley v. State, 4 N.E.3d 831, 840-41

       (Ind. Ct. App. 2014), trans. denied. These examples, however, are not exclusive,

       and, depending on the facts, other considerations may factor in when

       establishing the reliability of the informant or the hearsay. Id. at 841.


[26]   Reese contends that statements made by Officer Matthew McFadden12 (“Officer

       McFadden”) regarding Reese being a known associate of Randolph and known

       to frequent the Spann Avenue residence where Randolph and Cherry lived were

       uncorroborated hearsay. He also takes issue with evidence that was found

       when the search was conducted at Reese’s storage unit because the affiant was

       not present. However, the affiant was allowed to rely on this information under

       the collective or imputed knowledge doctrine. Under that doctrine, “an arrest

       or search is permissible where the actual arresting or searching officer lacks the

       specific information to form the basis for probable cause or reasonable suspicion

       but sufficient information to justify the arrest or search was known by other law

       enforcement officials initiating or involved with the investigation.” State v.

       Gray, 997 N.E.2d 1147, 1153 (Ind. Ct. App. 2013), trans. denied. “So long as




       12
            No relation to Putnam County Sheriff’s Department Detective Patrick McFadden.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019    Page 17 of 36
       fellow officers applying for a search warrant collectively have probable cause,

       ‘their individual knowledge can be imputed to the officer signing the affidavit in

       support of the search warrant.’” McGrath v. State, 95 N.E.3d 522, 530 (Ind.

       2018) (quoting Utley v. State, 589 N.E.2d 232, 236 (Ind. 1992), cert, denied, 506
U.S. 1058 (1993)). The collective-knowledge doctrine presumes a fellow

       officer’s credibility, and, therefore, no special showing of reliability need be

       made as a part of the probable cause determination. Id.


[27]   Here, prior to the probable cause affidavit being filed, Officer McFadden had

       been engaged in an investigation of Reese as a suspect in the present offense;

       therefore, the statement attributed to him in the probable cause affidavit did not

       need to be independently corroborated to be relied upon as credible information

       supporting probable cause. As to the evidence discovered as a result of the

       search of the storage unit, the search was conducted by law enforcement

       pursuant to a valid search warrant supported by probable cause. This evidence

       and information gained by other officers could be imputed to the affiant in

       signing the affidavit in support of the search warrant for cell phone records. No

       special showing of reliability was needed.


[28]   Reese also takes issue with information included in the affidavit, which was

       gained from an informant who was incarcerated at the time he provided

       information to the police. Michael Hostetter (“Hostetter”) was inside the

       Spann Avenue house, where Randolph and Cherry lived, when the search

       warrant was executed on that house and items stolen from the McCarter

       residence as well as gloves similar to those one of the perpetrators wore were

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 18 of 36
       found. Appellant’s App. Vol. 3 at 42. After the search occurred, Randolph, who

       would have known that items stolen in the burglary had been collected by the

       police, told Hostetter about the burglary of the McCarters and that Reese and

       Drake, as well as Randolph, were at the McCarter burglary. Id. Hostetter later

       provided this information to the police. Id. The police later searched Reese’s

       storage unit and found mail addressed to the McCarters inside the storage unit.

       Id. at 43. The timing of Randolph’s disclosure to Hostetter, as well as the fact

       that items stolen from the McCarters during the burglary were found in

       Randolph’s house and in Reese’s storage unit, connecting those two to the

       burglary, sufficiently corroborated the statements Hostetter made to the police

       that implicated Reese and Randolph in the crimes; therefore, the totality of the

       circumstances sufficiently corroborated Hostetter’s hearsay statements.


[29]   Moreover, even if the search warrant affidavit was defective, the exclusion of

       the evidence is not necessary if the officers acted in good faith when relying

       upon the search warrant. “Exclusion of evidence recovered pursuant to a

       search warrant issued by a judge or magistrate is not required when the officer

       obtaining the warrant has acted in objective good faith and within the scope of

       the warrant.” Gerth v. State, 51 N.E.3d 368, 375 (Ind. Ct. App. 2016) (citing

       United States v. Leon, 468 U.S. 897, 920 (1984)). The good faith exception to the

       warrant requirement was created in large part because of the practical reality

       that once a neutral and detached magistrate has issued a search warrant, “‘there

       is literally nothing more the policeman can do in seeking to comply with the

       law.’” Jackson, 908 N.E.2d at 1144 (quoting Figert v. State, 686 N.E.2d 827, 832-


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 19 of 36
       33 (Ind. 1997) (quoting Leon, 468 U.S. at 921)). Officers are required to have a

       reasonable knowledge of what the law prohibits, but “imposing on officers the

       obligation to second guess a magistrate’s decision in all but the most obvious

       instances of an affidavit lacking an indicia of probable cause is not a burden the

       law anticipates.” Id. The good faith exception will not apply if the warrant was

       based on false information knowingly or recklessly supplied or if the affidavit or

       sworn testimony upon which probable cause rests is so lacking in indicia of

       probable cause as to render an official belief in the existence of the warrant

       unreasonable. Hoop v. State, 909 N.E.2d 463, 470-71 (Ind. Ct. App. 2009), trans.

       denied.


[30]   Reese contends that the good faith exception does not apply here because the

       information in the affidavit was misleading because it stated that the affiant

       found a phone number for “Paul Reese” on a cell phone determined to belong

       to Cosand. Appellant’s App. Vol. 2 at 42. Reese asserts this information was

       false because the affiant did not find a phone number for Paul Reese on

       Cosand’s cell phone; he found three numbers for “Paul” on the contacts of

       Cosand’s cell phone. The statement by the affiant was not factually inaccurate,

       however, because Hillenburg had confirmed that one of the numbers for “Paul”

       found in Cosand’s cell phone contact list belonged to Reese before the affidavit

       was written.13 Tr. Vol. 3 at 2-4, 23; Appellant’s App. 3 at 42-43. Further, the



       13
          By the time the affidavit was submitted, the police had already learned that Hillenburg had pawned the
       stolen bracelets and that she and Reese shared a storage unit which the police had already searched. Tr. Vol. 3
       at 2-4, 23; Appellant’s App. Vol. 3 at 43.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019                Page 20 of 36
       affiant’s omission of the fact that there were three numbers listed for “Paul” is

       irrelevant. The lack of this information does not make it any less true that the

       number for which the affiant sought a search warrant belonged to Reese. We,

       therefore, conclude that the good faith exception could apply. The trial court

       did not abuse its discretion in admitting the evidence obtained through the

       search warrant for Reese’s cell phone records because the warrant was

       supported by probable cause, and even if it was not, the good faith exception

       applied.


[31]   Reese next argues that the trial court abused its discretion when it allowed the

       Oxygen Forensics report to be admitted at trial. He contends that the report

       should not have been admitted because Detective Darren Chandler (“Detective

       Chandler”) did not meet the requirements for the admission of expert testimony

       under Indiana Evidence Rule 702. Specifically, Reese claims that the State

       failed to establish the foundation and reliability necessary to admit the report.


[32]   Reese failed to preserve this issue for appeal. At trial, Detective Chandler

       testified that he recovered a cell phone belonging to Randolph during the search

       of the garage at 3835 Spann Avenue, that he obtained a search warrant to

       conduct a forensic examination of the contents of the phone, and that he

       “hooked” the phone up to the Oxygen Forensics computer program to pull data

       from the phone. Tr. Vol. 3 at 42. Detective Chandler then testified that data

       pulled from the phone showed that Randolph’s phone contained contacts for

       “Justin,” “Paul,” and “Drake,” along with their respective phone numbers. Id.

       at 43. Detective Chandler also stated that the phone had been activated on

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 21 of 36
       April 3, 2017, and several days later, a Google search was performed searching

       for information about a home invasion in Putnam County. Id. at 43-44. Reese

       did not object to any of this testimony regarding the data obtained from the

       phone using the Oxygen Forensics program. Id. 42-44. He only objected when

       the State moved to admit the printed report containing the information about

       which Detective Chandler had already testified, contending that the State had

       failed to establish that the program was reliable or accurate. Id. 45-46.

       Therefore, at the time Reese objected, the information of evidentiary value from

       the report had already been admitted through Detective Chandler’s testimony.

       A defendant must make a contemporaneous objection at the time the evidence

       is introduced to preserve a claim of evidentiary error for purposes of appeal.

       Laird v. State, 103 N.E.3d 1171, 1175 (Ind. Ct. App. 2018), trans. denied.

       Because he failed to do so, we conclude that Reese has waived this issue on

       appeal.


[33]   Moreover, even if the admission of the Oxygen Forensics report was error, it

       was harmless. We will not reverse a conviction due to evidentiary error unless

       that error affects the substantial rights of the defendant. Teague v. State, 978
N.E.2d 1183, 1189 (Ind. Ct. App. 2012). An error is harmless if there is

       substantial independent evidence of guilt, and we are satisfied that there is no

       substantial likelihood the challenged evidence contributed to the conviction. Id.


[34]   Substantial independent evidence was presented to establish that Reese

       committed the crimes for which he was convicted. Hours after the burglary was

       committed, a dually truck, which was the type of truck suspected of making the

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 22 of 36
       tire tracks found in the McCarters’ yard, was observed on surveillance footage

       entering the storage facility, where Reese had a storage unit, by using Reese’s

       PIN code. Tr. Vol. 2 at 193-95; Tr. Vol. 3 at 11-14, 54. Reese was also seen on

       surveillance footage at the storage unit facility wearing clothing that matched

       the description of clothing worn by the men who committed the burglary. Tr.

       Vol. 3 at 14-15, 85. Multiple items stolen from the McCarters’ residence during

       the burglary were found inside of Reese’s storage unit, including a blue tub

       containing Terry’s tools, a money box, a wooden drawer from a piece of

       furniture, a clock, a box of several cameras, and mail addressed to the

       McCarters. Id. at 39, 47-50, 84-88. Only Reese and Hillenburg had access to

       the storage unit, and she testified that she had only been there about five times.

       Id. at 55, 61. When officers arrived to search the storage unit, Reese attempted

       to run over and flee from the officers, which showed consciousness of guilt. Id.

       at 24. After Reese’s truck was stuck, he called his girlfriend during the ensuing

       standoff and told her he was going to kill himself because he had been caught.

       Id. at 73, 76. Reese’s truck was searched when he was arrested, and one of

       Terry’s stolen rifles was found in the backseat. Id. at 33-34, 83.


[35]   Evidence was also presented that Reese stayed at 3835 Spann Avenue with

       Cherry, who was linked to the burglary through prints from his boots, and

       where police found items of clothing matching the description of those worn by

       the perpetrators as well as items stolen from the McCarters’ home. Tr. Vol. 2 at

       214, 231-32, 235-37, 241, 246-47; Tr. Vol. 3 at 71-72, 76. Furthermore, the

       McCarters’ Buick Rendezvous was seen near and recovered from 3835 Spann

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 23 of 36
       Avenue. Tr. Vol. 2 at 210-11, 224. Reese had also given jewelry stolen from the

       McCarters to Hillenburg to pawn. Tr. Vol. 3 at 55-56. Further, Reese confessed

       to his girlfriend that he was involved in the home invasion and discussed

       several items that they had stolen, including the Buick Rendezvous, jewelry,

       and a long gun. Id. at 75-76. Additionally, the challenged Oxygen Forensics

       report was mostly cumulative of other properly admitted evidence that Reese

       does not challenge on appeal. A cell phone belonging to Cosand was recovered

       during the search of 3835 Spann Avenue, and that phone was also searched and

       contained the same contact information for “Justin,” “Drake,” and “Paul” that

       was found on Randolph’s phone. Tr. Vol. 2 at 233; Tr. Vol. 3 at 2. See Hunter v.

       State, 72 N.E.3d 928, 932 (Ind. Ct. App. 2017) (“The improper admission of

       evidence is harmless error when the erroneously admitted evidence is merely

       cumulative of other evidence before the trier of fact.”), trans. denied. The

       Google search for a news story on the burglary by Randolph had no bearing on

       Reese’s guilt. Based on the substantial independent evidence presented in

       support of Reese’s convictions, we conclude that the admission of the Oxygen

       Forensics report, if error, was harmless.


                                        II.     Sufficient Evidence
[36]   Reese argues that the evidence presented at trial was insufficient to support his

       convictions. When we review the sufficiency of evidence to support a

       conviction, we do not reweigh the evidence or assess the credibility of the

       witnesses. Lehman v. State, 55 N.E.3d 863, 868 (Ind. Ct. App. 2016), trans.

       denied. We consider only the evidence most favorable to the verdict and the

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 24 of 36
       reasonable inferences that can be drawn from that evidence. Fuentes v. State, 10
N.E.3d 68, 75 (Ind. Ct. App. 2014), trans. denied. We also consider conflicting

       evidence in the light most favorable to the trial court’s ruling. Oster v. State, 992
N.E.2d 871, 875 (Ind. Ct. App. 2013), trans. denied. We will not disturb the

       verdict if there is substantial evidence of probative value to support it. Fuentes,
10 N.E.3d at 75. We will affirm unless no reasonable fact-finder could find the

       elements of the crime proven beyond a reasonable doubt. Delagrange v. State, 5
N.E.3d 354, 356 (Ind. 2014). A conviction can be sustained on only the

       uncorroborated testimony of a single witness, even when that witness is the

       victim. Dalton v. State, 56 N.E.3d 644, 648 (Ind. Ct. App. 2016), trans. denied.


[37]   Reese first contends that the evidence was insufficient to support his convictions

       because neither of the McCarters could identify him as one of the perpetrators.

       He asserts that the four men who broke into the McCarters’ home wore masks

       and gloves, and neither Terry nor Patsy could identify any of the four.


[38]   Identity may be established entirely by circumstantial evidence and the logical

       inferences drawn therefrom. Cherry v. State, 57 N.E.3d 867, 877 (Ind. Ct. App.

       2016), trans. denied. Identification testimony need not necessarily be

       unequivocal to sustain a conviction. Id. “When the evidence of identity is not

       entirely conclusive, the weight to be given to the identification evidence is left to

       the determination of the jury, as determining identity is a question of fact.”

       Harbert v. State, 51 N.E.3d 267, 275 (Ind. Ct. App. 2016) (citing Whitt v. State,

       499 N.E.2d 748, 750 (Ind. 1986)), trans. denied.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 25 of 36
[39]   As previously stated, evidence was presented that the driver of a similar truck to

       that used in the burglary used Reese’s PIN number to enter Reese’s storage unit

       hours after the burglary, and numerous stolen items were discovered in that

       unit. Surveillance footage showed Reese wearing similar clothing to that of the

       perpetrators in the robbery shortly after the crimes occurred. One of Terry’s

       stolen rifles was found in the backseat of Reese’s truck. Reese stayed at 3835

       Spann Avenue with the others implicated in the burglary, and items of clothing

       similar to those worn by the perpetrators and numerous stolen items from the

       burglary were found at that address. Reese gave jewelry stolen during the

       burglary to Hillenburg to pawn. Additionally, Reese’s cell phone records

       showed that between 8:12 and 8:50 p.m., his cell phone traveled from

       Indianapolis to Greencastle, where the McCarters lived, his phone remained

       active in Greencastle until 3:22 a.m., and Reese traveled from Greencastle back

       to Indianapolis between 5:25 and 6:08 a.m. Tr. Vol. 3 at 118-19; State’s Ex. 133.

       Furthermore, Reese confessed that he was involved in the burglary to his

       girlfriend. Even though the McCarters were not able to identify Reese,

       sufficient evidence was presented to establish that Reese was one of the men

       who committed the burglary.


[40]   Reese next argues that the State failed to present sufficient evidence to support

       his convictions for conspiracy to commit burglary and conspiracy to commit

       armed robbery. Specifically, he asserts that insufficient evidence was presented

       to establish an agreement between him and Cherry, Randolph, or Drake to

       support a criminal conspiracy. Reese contends that none of the men testified,


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 26 of 36
       and the only evidence of an agreement were phone calls between cell phones,

       which he maintains was not sufficient.


[41]   Reese was convicted of both conspiracy to commit burglary and conspiracy to

       commit armed robbery. “A person conspires to commit a felony when, with

       intent to commit the felony, the person agrees with another person to commit

       the felony.” Ind. Code § 35-41-5-2(a). The State must also prove that “the

       person or the person with whom he or she agreed performed an overt act in

       furtherance of the agreement.” I.C. § 35-41-5-2(b). Therefore, in order to

       convict Reese of the two conspiracy charges, the State was required to prove

       that he agreed with Cherry, Randolph, or Drake to break and enter into the

       McCarters’ home with the intent to commit theft or a felony inside and to take

       property from the McCarters by using or threatening the use of force while

       armed with a deadly weapon. I.C. §§ 35-43-2-1, 35-42-5-1.


[42]   The State is not required to prove the existence of an express agreement, but

       there must be enough evidence to infer an agreement. Purvis v. State, 87 N.E.3d
1119, 1126 (Ind. Ct. App. 2017) (citing Kemper v. State, 35 N.E.3d 306, 310

       (Ind. Ct. App. 2015), trans. denied). “‘It is sufficient if the minds of the parties

       meet understandingly to bring about an intelligent and deliberate agreement to

       commit the offense.’” Porter v. State, 715 N.E.2d 868, 870-71 (Ind. 1999)

       (quoting Williams v. State, 274 Ind. 94, 96, 409 N.E.2d 571, 573 (1980)). The

       agreement may be proved by either direct or circumstantial evidence. Id. at

       871. However, mere association with the co-conspirator, standing alone, is

       insufficient to support a conviction for conspiracy. Id.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 27 of 36
[43]   Here, the men’s actions upon entering the McCarters’ residence showed that

       they had entered into an agreement to burglarize and rob the McCarters.

       Immediately after gaining entrance into the home by breaking the glass door,

       one man, while armed with a weapon, forced Terry to the ground, and the

       other three men then entered and began ransacking the house. One of those

       three men went to the bedroom, pointed a gun at Patsy, and told her, “You’re

       going to be robbed.” Tr. Vol. 2 at 170. While these two men confined the

       McCarters, the other two men methodically went through the McCarters’

       home, garage, and barn, ransacking the area and taking numerous items.

       Afterwards, the men ordered both Terry and Patsy into the sunroom, and after

       threatening Patsy and hitting Terry in the head with a gun, the men locked the

       McCarters in the room and left. The actions of the men while in the

       McCarters’ home showed that they had formulated a plan as to how to divide

       their efforts while in the home which supports the conclusion that there was an

       agreement between the men to commit the crimes of burglary and armed

       robbery.


[44]   Further, the cell phone records which were admitted at trial also supported this

       conclusion. Based on cell phone tower data taken from April 1, 2017 and the

       morning of April 2, when the burglary occurred, Reese, Cherry, and Drake

       traveled from Indianapolis to Greencastle in different intervals at various times

       in the evening. Tr. Vol. 3 at 115-19; State’s Ex. 133. The cell phone evidence

       also showed that there were communications between Reese and the other two

       men in the hours leading up to the burglary; the records showed that Cherry


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 28 of 36
       and Drake had been communicating with one another and that Drake and

       Reese had been communicating with each other during that time period. Tr.

       Vol. 3 at 125; State’s Exs. 123, 126, 129. Based on the actions of the men while

       committing the burglary and armed robbery and the cell phone records, we

       conclude that the jury could infer that Reese had agreed with either Cherry,

       Randolph, or Drake to commit the crimes of burglary and armed robbery.

       Sufficient evidence was presented to support Reese’s convictions for conspiracy

       to commit burglary and conspiracy to commit armed robbery.


                                          III. Double Jeopardy
[45]   Reese argues that several of his nine convictions violate the prohibition against

       double jeopardy. The Fifth Amendment to the United States Constitution

       provides, “No person shall be subject for the same offence to be twice put in

       jeopardy of life or limb.” Article 1, Section 14 of the Indiana Constitution sets

       forth that “[n]o person shall be put in jeopardy twice for the same offense.”


[46]   Under the federal constitution, multiple convictions will not be precluded if

       each statutory offense requires proof of an additional fact which the other does

       not. Robinson v. State, 835 N.E.2d 518, 522 (Ind. Ct. App. 2005) (citing

       Blockburger v. United States, 284 U.S. 299, 304 (1932)). The Indiana Supreme

       Court has developed a two-part test for Indiana double jeopardy claims, holding

       that two or more offenses are the “same offense” in violation of Article 1,

       Section 14, if, with respect to either the statutory elements of the challenged

       crimes or the actual evidence used to convict, the essential elements of one


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 29 of 36
       challenged offense also establish the essential elements of another challenged

       offense. Sharp v. State, 951 N.E.2d 282, 286 (Ind. Ct. App. 2011) (citing

       Richardson v. State, 717 N.E.2d 32, 49 (Ind. 1999)). Under the “statutory

       elements test,” multiple convictions will not be precluded if each statutory

       offense requires proof of an additional fact which the other does not. Id. (citing

       Robinson, 835 N.E.2d at 522). We look only to the statutory elements of the

       offenses in making this analysis. Id. Under the “actual evidence test,” the

       evidence presented at trial is examined to determine whether each challenged

       offense was established by separate and distinct facts. Lee v. State, 892 N.E.2d
1231, 1234 (Ind. 2008). To show that two challenged offenses constitute the

       “same offense,” a defendant must demonstrate a reasonable possibility that the

       evidentiary facts used by the factfinder to establish the essential elements of one

       offense may also have been used to establish the essential elements of a second

       challenged offense. Sharp, 951 N.E.2d at 287. “Application of this test requires

       the court to identify the essential elements of each of the challenged crimes and

       to evaluate the evidence from the factfinder’s perspective.” Id.


[47]   Reese contends that his conviction for both Level 1 felony burglary and Level 2

       felony burglary violate the double jeopardy prohibition. The State concedes

       that these two convictions were improper because Level 2 felony burglary is a

       lesser included offense of Level 1 felony burglary. See Ind. Code § 35-38-1-6

       (“Whenever: (1) a defendant is charged with an offense and an included

       offense in separate counts; and (2) the defendant is found guilty on both counts;




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 30 of 36
       judgment and sentence may not be entered against the defendant for the

       included offense.”).


[48]   Reese also argues that his convictions for Level 2 felony conspiracy to commit

       burglary and Level 3 felony conspiracy to commit armed robbery violate double

       jeopardy under the actual evidence test because the two convictions rely on the

       same evidence. The State also concedes that Reese’s convictions for both Level

       2 felony conspiracy to commit burglary and Level 3 felony conspiracy to

       commit armed robbery violate the double jeopardy prohibition because at trial

       the State relied on same facts to establish both conspiracies.


[49]   When a double jeopardy violation has occurred, the “reviewing court may

       remedy the violation by reducing either conviction to a less serious form of the

       same offense if doing so will eliminate the violation.” Thompson v. State, 82
N.E.3d 376, 383 (Ind. Ct. App. 2017) (citing Richardson, 717 N.E.2d at 54),

       trans. denied. However, if doing so will not eliminate the violation, one of the

       convictions must be vacated. Id. Reducing Reese’s convictions will not

       eliminate the double jeopardy violations, so we must vacate Reese’s convictions

       for Level 2 felony burglary and Level 3 felony conspiracy to commit armed

       robbery since they are the convictions with lesser penal consequences. Vacating

       these convictions and the corresponding sentences does not affect Reese’s

       aggregate seventy-two-year sentence because the sentences for Level 2 felony

       burglary and Level 3 felony conspiracy to commit armed robbery were ordered

       to run concurrently with, and were lesser sentences than, the sentences for the

       Level 1 felony burglary conviction and the two Level 3 felony armed robbery

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 31 of 36
       convictions, which are the three sentences that comprise the seventy-two-year

       aggregate sentence. Appellant’s App. Vol. 3 at 64; Tr. Vol. 3 at 172.14


                                       IV. Inappropriate Sentence
[50]   Reese asserts that his seventy-two-year aggregate sentence is inappropriate.

       Pursuant to Indiana Appellate Rule 7(B), this court “may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, the

       [c]ourt finds that the sentence is inappropriate in light of the nature of the

       offense and the character of the offender.” Our Supreme Court has explained

       that the principal role of appellate review should be to attempt to leaven the

       outliers, “not to achieve a perceived ‘correct’ result in each case.” Cardwell v.

       State, 895 N.E.2d 1219, 1225 (Ind. 2008). We independently examine the

       nature of Reese’s offense and his character under Appellate Rule 7(B) with

       substantial deference to the trial court’s sentence. Satterfield v. State, 33 N.E.3d
344, 355 (Ind. 2015). “In conducting our review, we do not look to see whether

       the defendant’s sentence is appropriate or if another sentence might be more

       appropriate; rather, the test is whether the sentence is ‘inappropriate.’” Barker v.

       State, 994 N.E.2d 306, 315 (Ind. Ct. App. 2013), trans. denied. Whether a

       sentence is inappropriate ultimately depends upon “the culpability of the

       defendant, the severity of the crime, the damage done to others, and a myriad




       14
         Reese also argues that his convictions for two counts of armed robbery and his conviction for conspiracy to
       commit armed robbery violate double jeopardy. However, this argument is rendered moot because we have
       vacated Reese’s conviction for Level 3 felony conspiracy to commit armed robbery.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019              Page 32 of 36
       of other factors that come to light in a given case.” Cardwell, 895 N.E.2d at

       1224. Reese bears the burden of persuading us that his sentence is

       inappropriate. Id.


[51]   Initially, we note that, although he argues that his aggregate sentence of

       seventy-two years executed is inappropriate because it constitutes a sentence for

       the “substantial balance of his life,” Appellant’s Br. at 38, Reese has not

       undertaken an analysis of why his sentence is inappropriate in light of the

       nature of the offense and his character as is required under Appellate Rule 7(B).

       He has therefore, waived this argument for failure to present a cogent

       argument. Sandleben v. State, 29 N.E.3d 126, 136 (Ind. Ct. App. 2015), trans.

       denied. Although Reese has waived is inappropriateness argument, we will

       proceed to address this issue on the merits.


[52]   As this court has recognized, the nature of the offense is found in the details

       and circumstances of the commission of the offense and the defendant’s

       participation. Perry v. State, 78 N.E.3d 1, 13 (Ind. Ct. App. 2017). Here, Reese

       and his co-conspirators broke and entered the home of the McCarters, who

       were both over the age of sixty-five, robbed them at gunpoint, destroyed their

       home, and stole multiple items. After ransacking the house, the perpetrators

       ordered the McCarters into the sunroom, where they threatened Patsy by

       pointing a gun at her head, and then hit Terry in the head with the butt of a

       gun, which caused severe injury that required surgery to relieve pressure on

       Terry’s brain. The actions by Reese and his co-conspirators caused extensive

       damage to the McCarters’ home. They ransacked the inside of the home,

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 33 of 36
       destroying many pieces of furniture, paintings, and other items that they did not

       steal. Patsy testified that the furniture in their living room was covered in glass

       shards and had to be thrown away. Tr. Vol. 2 at 178. The men stole Patsy’s

       lifetime collection of jewelry, which included items of little monetary value but

       great sentimental value to her that can never be replaced because they were

       from her deceased mother. Id. at 170. The men also stole numerous other

       items and $6,000 in cash that will never be returned to the McCarters. Reese’s

       crimes caused physical harm and significant financial loss to the McCarters as

       well as undermining their sense of security. We do not find that Reese’s

       sentence is inappropriate in light of the nature of his offense.


[53]   The character of the offender is found in what we learn of the offender’s life and

       conduct. Perry, 78 N.E.3d at 13. When considering the character of the

       offender, one relevant fact is the defendant’s criminal history. Johnson v. State,

       986 N.E.2d 852, 857 (Ind. Ct. App. 2013). The evidence presented at the

       sentencing hearing showed that Reese has an extensive criminal history. His

       criminal activity began when he was a juvenile with adjudications for

       conversion, criminal mischief, and possession of marijuana. Appellant’s App.

       Vol. 4 at 5-6. As an adult, before committing the present crimes, Reese had

       been convicted of Class A misdemeanor resisting law enforcement, Class A

       misdemeanor possession of marijuana, and Class A misdemeanor invasion of

       privacy. Id. at 7-8. He also had convictions for Level 6 felony criminal

       recklessness committed with a deadly weapon and Level 6 felony domestic

       battery. Id. After he committed the instant offenses, Reese committed and was


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 34 of 36
       convicted twice for Level 6 felony resisting law enforcement, Level 5 felony

       carrying a handgun with a felony conviction, and Class A misdemeanor

       unlawful possession of a firearm by a domestic batterer. Id. at 9. At the time of

       sentencing, Reese also had two pending cases, one where he had been arrested

       and charged with Level 2 felony dealing in methamphetamine, Level 3 felony

       possession of methamphetamine, Level 5 felony carrying a handgun with a

       felony conviction, and Level 5 felony possession of a narcotic drug, and one

       where he had been arrested and charged with Level 2 felony burglary with a

       deadly weapon, Level 3 felony robbery, Level 3 felony criminal confinement,

       Level 5 felony corrupt business influence, and Level 6 felony auto theft. Id. at

       8-9. This criminal history shows that, rather than being deterred by his past

       interactions with the criminal justice system, Reese has continued to commit

       new crimes, many of which were still pending at the time he was sentenced in

       the present case. We do not find that Reese’s sentence is inappropriate in light

       of his character. We, therefore, conclude that Reese’s aggregate seventy-two-

       year sentence in not inappropriate.


[54]   In conclusion, we find that the trial court did not abuse its discretion in

       admitting the evidence obtained as a result of the search warrant for Reese’s cell

       phone records. We also conclude that, even if it was error for the trial court to

       admit the Oxygen Forensics report, it was harmless error. We also find that

       sufficient evidence was presented to establish that Reese was one of the men

       who committed the burglary and to support Reese’s convictions for conspiracy

       to commit burglary and conspiracy to commit armed robbery. Reese’s


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 35 of 36
       convictions for Level 2 felony burglary and Level 3 felony conspiracy to

       commit armed robbery violated the double jeopardy prohibition, and we reverse

       those convictions and remand to the trial court to vacate. However, vacating

       those two convictions does not alter Reese’s aggregate sentence of seventy-two

       years, and we do not find his sentence to be inappropriate in light of the nature

       of the offense and character of the offender.


[55]   Affirmed in part, reverse in part, and remanded with instructions.


       Vaidik, C.J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1985 |September 16, 2019   Page 36 of 36